Citation Nr: 0904209	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disability, to 
include arteriosclerotic heart disease, claimed as a residual 
of rheumatic fever.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to February 
1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision in 
which the RO, inter alia, denied service connection for the 
residuals of rheumatic fever, to include arteriosclerotic 
heart disease.  The veteran filed a notice of disagreement 
(NOD) in August 2003, and the RO issued a statement of the 
case (SOC) in September 2004.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2004.

The veteran was scheduled to appear for a Board hearing at 
the RO in May 2006; however, during that same month, the 
veteran withdrew his request for such hearing.  See 38 C.F.R. 
§ 20.704(e) (2008).

In a June 2006 decision, the Board, inter alia, denied 
service connection for the residuals of rheumatic fever, to 
include arteriosclerotic heart disease.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a February 2008 single-judge Memorandum Decision, the 
Court determined that the Board failed in its duty to assist 
by not obtaining a medical opinion and erred in rejecting 
favorable medical evidence suggesting a nexus and relying 
solely on its own medical conclusion that the veteran's heart 
condition was not aggravated by service.  The Court thus 
vacated that portion of the June 2006 Board decision that 
denied service connection for residuals of rheumatic fever, 
to include arteriosclerotic heart disease, and remanded the 
matter to the Board for further proceedings consistent with 
the Memorandum Decision.

In August 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
actions, the AMC continued the denial of the claim, as 
reflected in the October 2008 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the competent, probative evidence indicates 
that, although the veteran had rheumatic fever prior to 
active service, no heart disability, to include rheumatic 
heart disease, pre-existed active service.

3.  No heart disability was shown  in service, or for many 
years thereafter, and the weight of the competent, probative 
evidence indicates that current heart disability, to include 
arteriosclerotic heart disease, is not related to active 
service.


CONCLUSION OF LAW

The criteria for service connection for heart disability, to 
include arteriosclerotic heart disease, claimed as a residual 
of rheumatic fever, are not met.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2004 post-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  A December 2004 letter specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the claim on appeal, consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect.  An 
April 2006 letter provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the above letters, and opportunity for the 
veteran to respond, the October 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, as well VA outpatient treatment records, and 
a report of VA examination conducted in October 2008.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.

The Board also notes that no further RO action on the claim, 
prior to appellate consideration, is needed.  In this regard, 
in September 2008, the veteran requested that VA obtain 
medical records from Drs. B. and J., two private physicians.  
However, in June 2004 correspondence, the veteran stated that 
Dr. J. destroyed all of his medical records when he closed 
his office.  Further, the record reflects that the facility 
where Dr. B. was employed responded to the RO's request for 
records and the September 2004 SOC reflects that the facility 
replied that it had no record of the veteran ever being a 
patient at its facility.  The RO informed the veteran of this 
information in the October 2008 SSOC.  Hence, the Board 
observes that there are no outstanding private medical 
records pertinent to the appeal.

In the June 2006 remand, the Board instructed that the 
veteran should undergo examination to obtain an opinion as to 
the relationship between current heart disability and 
service.  The veteran underwent VA examination in October 
2008.  After review, the Board observes that the examiner 
provided an opinion that was largely responsive to the 
questions asked.  Thus, the Board finds that the AMC 
substantially complied with the June 2006 remand directives, 
and that no further action in this regard is warranted.  See 
Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 
Vet. App. at 470-71.

Considering the claim for service connection for heart 
disability, to include arteriosclerotic heart disease, 
claimed as a residual of rheumatic fever, in light of the 
record and the governing legal authority, the Board finds 
that the claim must be denied.

The veteran contends that he never should have been drafted 
at age 26 during a period of peace in such poor health after 
contracting rheumatic fever at age 16.  He also notes that he 
was stationed in Alaska and that the extreme cold greatly 
worsened his rheumatic and cardiovascular condition.  He also 
maintains that the physical exertion required during active 
duty worsened his preexisting rheumatic fever and that he 
presently suffers from this worsening of his rheumatic 
condition as demonstrated by the currently diagnosed 
cardiovascular diseases.

Pre-service private medical records note that the veteran was 
hospitalized in December 1948 due to chest and left shoulder 
pain unrelated to physical activity, fainting spells, gross 
hematuria, night chills, and nervousness.  The discharge 
diagnosis in January 1949 was rheumatic fever, almost 
subclinical and not characteristic.

The report of a January 1958 pre-induction examination 
includes a notation that the veteran had rheumatic fever in 
1948 with no recurrence and no cardiac involvement.  Chest x-
ray was reported as normal and the only defect noted was a 
small inguinal hernia.  The report also reflects that no 
additional defects were found on physical inspection in March 
1958, at service entrance.  The accompanying report of 
medical history reflects the veteran's report of rheumatic 
fever and the examiner's notation that he had rheumatic fever 
in 1948 with no recurrence and no cardiac involvement.  The 
veteran's service treatment records and discharge examination 
are negative for any complaints, findings, or treatment of 
rheumatic fever or cardiovascular disease.

Post-service, the record contains private medical records 
from Dr. Z. dated from September 2000 to December 2001.  A 
September 2000 initial evaluation note reflects a past 
history of smoking and an assessment that the veteran had 
rheumatic fever as a child.  The plan was to perform an 
echocardiogram to rule out valvular heart disease.  Later 
assessments only reflect a history of rheumatic fever as a 
child.  Also of note, a February 2001 record reflects a 
diagnosis of hyperlipidemia.  

A November 2002 private medical record reflects a history of 
rheumatic fever, hyperlipidemia, and coronary artery disease 
status post stent placement in May 2002.

Also of record are private medical examination reports from 
Dr. G. dated in December 2002, August 2005, and December 
2005, and treatment notes from July 2004 to August 2005.  In 
the December 2002 report, Dr. G. stated that it is as likely 
as not that the veteran's arteriosclerotic heart disease is 
related to military service.  In the August 2005 report, Dr. 
G. stated that the veteran was inducted with known rheumatic 
heart disease, which impacted on his physical and emotional 
health with long term complications, and that it is as likely 
as not that the rheumatic heart disease is related to 
military service.  In the December 2005 report, Dr. G. stated 
that he had reviewed the veteran's service treatment records 
and that it is as likely as not that the veteran's rheumatic 
heart disease is related to military service.  The treatment 
notes reflect diagnoses of rheumatic heart disease, 
hyperlipidemia, arteriosclerotic heart disease, and essential 
hypertension.

A May 2006 letter from Dr. G. reflects that the veteran had 
an episode of rheumatic heart disease in his late teen years 
and soon after recovering joined the Army and served a 19-
month tour, including an extended period in Alaska.  Dr. G. 
stated that the veteran's health was adversely affected by 
that extensive stay due to his pre-existing rheumatic heart 
disease and that this has affected his long-term health and 
continues to cause deleterious effects today.

A November 2006 VA treatment note reflects an assessment of 
coronary artery disease and that a second stent was placed in 
June 2006.

A report of October 2008 VA examination reflects the 
examiner's notation that the veteran was admitted to the 
hospital as a teen for hematuria and feeling poorly and was 
diagnosed with rheumatic fever.  The examiner noted that no 
diagnosis of rheumatic heart disease was made.  The examiner 
next noted that the veteran was admitted in 2001 for chest 
pain and a stent was placed for angina.  The examiner noted 
that the veteran did not have a myocardial infarction.  The 
examiner then noted in 2003 or 2004 the veteran was admitted 
for chest pain and another sent was placed.  The examiner 
again noted that the veteran did not have a myocardial 
infarction.  The examiner further noted that the veteran does 
not have a history of rheumatic heart disease.  After 
examination of the veteran, the examiner stated that the 
veteran has coronary artery disease but not rheumatic heart 
disease or any sequelae either in the medical records or on 
examination.  

The examiner then opined that coronary artery disease 
(atherosclerotic heart disease) is not caused by or a result 
of rheumatic fever and that it did not have its onset during 
service.  The examiner explained that there is no medical 
basis that coronary artery disease is caused by or aggravated 
by rheumatic fever, that there is no medical literature that 
associates the development or aggravation of coronary artery 
disease by rheumatic fever.  The examiner noted that there 
was no diagnosis of any coronary artery disease in service or 
any findings to support such a contention.  The examiner 
cited the May 2006 letter from Dr. G. and observed that the 
statement is inaccurate, as the veteran was diagnosed with 
rheumatic fever, not rheumatic heart disease; the veteran 
joined the service 10 years after hospitalization, not soon 
after; there is no medical evidence to indicate that the 
veteran had a pre-existing rheumatic heart disease; and the 
veteran never had rheumatic heart disease.  The examiner 
noted that, although the veteran has undergone multiple, 
extensive cardiovascular evaluations since 2000, no diagnosis 
of rheumatic heart disease or possible residual effect or 
complication of rheumatic fever has ever been made, and the 
only cardiac diagnosis the veteran has is coronary artery 
disease, which is a common condition that is utterly 
unrelated to rheumatic fever or rheumatic heart disease.  The 
examiner further noted that the veteran has multiple known 
causative factors for the development of coronary artery 
disease including hypertension, hyperlipidemia, and a history 
of extensive prior tobacco abuse.  

The examiner acknowledged that the veteran may have had 
rheumatic fever as a teen and that, according to the American 
Heart Association, up to 39 percent of patients with 
rheumatic fever may develop acute heart disease, typically 
within days to weeks of the onset of rheumatic fever; 
however, no diagnosis of acute rheumatic heart disease was 
ever made within any time frame examined.  Of the 39 percent 
of patients who may develop acute rheumatic heart disease, 
the examiner noted that between 9 and 39 percent may develop 
chronic rheumatic heart disease, which means that, at most, 
16 percent of those who have acute rheumatic fever develop 
chronic rheumatic heart disease, which typically involves one 
or more heart valves.  The examiner pointed out that the 
veteran was never diagnosed with acute rheumatic heart 
disease and has never been diagnosed with chronic rheumatic 
heart disease, any form of valvular heart disease, or any 
heart disease other than coronary artery disease.  The 
examiner reiterated that on examination there is no evidence 
of acute or chronic rheumatic heart disease or of any 
valvular disease.  The examiner then stated that the only 
physician to posit that the veteran had rheumatic heart 
disease is Dr. G., based on multiple, inaccurate portrayals 
of the veteran's medical history.  The examiner then 
concluded that no cardiac condition was aggravated by 
service, as none was pre-existing or present during service.

Initially, as indicated by the VA examiner, the Board 
observes that coronary artery disease, atherosclerotic heart 
disease, and arteriosclerotic heart disease all refer to the 
same condition.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 143 
(30th ed. 2003).

Given the above, the Board finds that the evidence of record 
does not undebatably show that the veteran's heart 
disability, to include arteriosclerotic heart disease, pre-
existed service.  There is no contemporaneous medical 
evidence of heart disability prior to service and no evidence 
until 40 years after service.  As noted by the VA examiner, 
although there was a pre-service diagnosis of rheumatic 
fever, there was no pre-service diagnosis of rheumatic heart 
disease.  Further, although Dr. G. stated that the veteran 
had rheumatic heart disease prior to service, this statement 
does not clearly and unmistakably demonstrate that there was 
a pre-existing heart disability because it is not supported 
by the contemporaneous medical evidence, which only reflects 
a diagnosis of rheumatic fever.  The inaccuracy of Dr. G.'s 
statement was also noted by the VA examiner.  Thus, although 
the veteran had rheumatic fever prior to active service, a 
heart disability, to include arteriosclerotic heart disease, 
did not pre-exist active service.

The Board acknowledges the veteran's assertions that he had a 
heart disability prior to service; however, as a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Because the medical 
opinions, lay statements, and medical evidence of record do 
not meet the formidable evidentiary burden of clear and 
unmistakable evidence, the veteran's heart disability, to 
include arteriosclerotic heart disease, has not been shown to 
pre-exist active service.  Hence, there is no need to address 
in-service aggravation, as the veteran asserts.

As the presumption of soundness is not rebutted, the claim 
becomes one for service connection based on service 
incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 
1094-96 (holding that where the presumption of soundness is 
not rebutted, a claim for service connection based on 
aggravation is converted into a claim for service connection 
based on service incurrence).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Also, where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In this case, the report of the veteran's pre-induction 
examination reflects a history of rheumatic fever prior to 
service with no recurrence and no cardiac involvement, a 
normal chest x-ray, and the only noted defect of a small 
inguinal hernia.  The report also reflects that no additional 
defects were found on examination in March 1958.  The service 
treatment records and discharge examination report are 
negative for any complaints, findings, or diagnosis of heart 
disability, to include arteriosclerotic heart disease.  The 
post-service medical record fails to show that the veteran 
developed heart disability, to include arteriosclerotic heart 
disease, within one year of discharge. 

The Board further notes that there is conflicting medical 
opinion evidence on the question of whether there is a 
medical relationship, or nexus, between the veteran's current 
heart disease and service.

The Board notes Dr. G.'s opinion that the veteran's rheumatic 
heart disease is related to service.  However, as discussed 
above, his opinion is based on an inaccurate premise that the 
veteran was inducted with known rheumatic heart disease.  As 
the pre-service medical records show, the veteran was 
inducted with a history only of rheumatic fever.  The Board 
notes that, as a medical opinion can be no better than the 
facts alleged by the veteran, an opinion based on an 
inaccurate (or unsubstantiated) factual premise has limited, 
if any, probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  For this 
reason, the Board finds Dr. G.'s opinion relating the 
veteran's heart disability to service lacks probative value.

Further, the VA examiner stated that the veteran's coronary 
artery disease did not have its onset during service, that 
coronary artery disease is a common condition, and that the 
veteran has multiple known causative factors for the 
development of coronary artery disease including 
hypertension, hyperlipidemia, and a history of extensive 
prior tobacco abuse.  The examiner's statements thus indicate 
that the veteran's heart disability, diagnosed as coronary 
artery disease, did not have its onset during service and is 
not related to service.  The Board finds that the above-cited 
VA examiner's opinion constitutes competent, persuasive 
medical evidence on the question of whether the veteran's 
current heart disability is related to service, based as it 
was on examination of the veteran, consideration of his 
documented medical history and assertions, and a review of 
medical literature.  See Hayes, 5 Vet. App. at 69-70 (citing 
Wood, 1 Vet. App. at 192-93).

In addition to the medical evidence, the Board has considered 
the assertions advanced by, and on behalf of, the veteran; 
however, none of this evidence provides a basis for allowance 
of the claims.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., 
Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 
492.  See also Routen, 10 Vet. App. at 186.  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for heart disability, to include 
arteriosclerotic heart disease, claimed as a residual of 
rheumatic fever, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


